DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11, 16, 24, 29, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2006/0189956 to Catalan in view of USPN 6,471,910 to Haggard.
Regarding claims 1-11, 16, 24, 29, and 30, Catalan teaches absorbent articles including one or more barrier members comprising a lightweight nonwoven laminate (Catalan, Abstract).  Catalan teaches that the lightweight nonwoven laminate comprises continuous filament spunbond nonwoven webs 528 and 536 comprising polymers including polyolefins such as polypropylene (Id., paragraphs 0067, 0072, Figure 6).  Catalan teaches that the lightweight 532 comprising polymers including polyolefins such as polypropylene (Id., paragraph 0069, Figure 6).  Therefore, it would have been obvious to one of ordinary skill in the lightweight nonwoven laminate art at the time the invention was made to form the lightweight nonwoven laminate of Catalan, wherein each of the webs comprise a polyolefin such as polypropylene, as taught by Catalan, motivated by the desire of forming a conventional lightweight nonwoven laminate based on the totality of the teachings of Catalan.
Catalan teaches that the lightweight nonwoven laminate is pattern bonded with bonding rolls to create a pattern of discrete bonds 541 (Catalan, paragraph 0071, Figure 6).  As shown by at least Figure 6, the meltblown layer is in contact with the spunbond layers, and each of the spunbond layers are “ribbon-shaped” as at least each cross-section includes a pair of symmetrical surfaces.  
Catalan does not appear to teach the claimed cross-section of the fibers, such as the spunbond fibers.  However, Haggard teaches that it was known in the diaper art to form a nonwoven fabric formed form a spunbond process by extruding generally ribbon-shaped fibers to achieve a substantially uniform molecular orientation throughout a transverse cross-section of the fibers, yielding stronger fibers (Haggard, Abstract, column 14 lines 56-67).  Haggard teaches that the ribbon-shaped fibers are extruded in a spunbond process (Id., Abstract), wherein a spunbond process refers to a process of forming a nonwoven fabric or web from thin fibers or filaments (Id., column 1 lines 33-50).  Therefore, the ribbon-shaped fibers of Haggard appear to be thin fibers or filaments.  Additionally, Haggard teaches that the ribbon-shaped fibers comprise a single polymeric component (Id., claim 6), such that each fiber can have a substantially uniform composition throughout its transverse cross-section (Id., column 7 lines 47-58).  
Haggard teaches that round fibers tend to be relatively stiff and tend to produce fabrics having a texture that is less soft (Haggard, column 1 lines 51-59), which produces fabrics having limited surface area coverage and limited ability to serve as a barrier material (Id., column 1 lines 60-67).  Additionally, Haggard teaches that round fibers inherently have a limited surface area to collect or block fluids (Id., column 2 lines 39-45).  Haggard teaches that ribbon-shaped fiber nonwoven fabrics have more coverage, enhanced filtration properties due to the greater fiber surface area for a given basis weight, increased softness since ribbon-shaped fibers can bend more easily, and increased bonding due to greater contact area between fibers (Id., column 4 lines 38-53).  Therefore, Haggard teaches that the resulting nonwoven fabric is useful in any product where properties such as softness, strength, stretchability, filtration or fluid barrier properties, and high coverage at a low fabric weight are desirable or advantageous (Id., column 5 lines 34-40).  Haggard teaches that a web formed from ribbon-shaped fibers can be coupled to non-ribbon webs or laminates in a multi-layered product (Id., column 5 lines 25-33), wherein the ribbon-shaped fiber web can be composed solely of ribbon-shaped fibers (Id., column 14 lines 38-55). 
Haggard teaches that the ribbon-shaped fibers can comprise melt spinnable resins such as polypropylene (Haggard, column 7 lines 59-63), wherein the aspect ratio of the fiber is at least approximately 3.0 (Id., column 6 lines 30-53) such as 3.0 or 6.0 (Id., column 7 lines 24-45).  It would have been obvious to one of ordinary skill in the diaper art at the time the invention was made to form the lightweight nonwoven barrier laminate of Catalan, wherein at least the cross-section of the spunbond filaments in each of the spunbond layers are solid and ribbon-shaped as 
It should be noted that since each of the spunbond layers comprise ribbon-shaped filaments, only the meltblown layer or layers comprise non-ribbon shaped fibers.  As set forth above, Catalan teaches that a suitable combination of basis weights layers comprise spunbond webs each having basis weights about 6 gsm to about 8 gsm, and a meltblown fine fiber web having a basis weight about 1.0 gsm.  Based on spunbond webs having a basis weight of 6 gsm, and a meltblown fine fiber web having a basis weight of 1.0 gsm, the amount of non-ribbon shaped fibers in the nonwoven fabric would be about 7.7%.
Regarding the claimed amount of non-ribbon shaped meltblown fibers in the meltblown layer, and the claimed amount of non-ribbon shaped spunbond filaments in the first spunbond layer, it should be noted that “up to 10% by weight” of non-ribbon shaped fibers (as recited in claim 1) or consisting of ribbon-shaped fibers (as recited in claim 11), includes 0% of non-ribbon shaped meltblown fibers or spunbond filaments.  As set forth above, Catalan teaches that the lightweight nonwoven laminate comprises a meltblown fine fiber web 532 comprising polymers including polyolefins such as polypropylene.  Additionally, the prior art combination establishes that the spunbond layers comprise solid and ribbon shaped filaments.  Therefore, the amount of non-ribbon shaped meltblown fibers in the meltblown layer and first spunbond layer are established by the prior art.
Additionally, regarding claim 1, Haggard teaches that the ribbon-shaped fiber web encompasses mixed fiber embodiments, wherein ribbon-shaped fibers and conventional (e.g. 
Therefore, it would have been obvious to one of ordinary skill in the diaper art at the time the invention was made to form the lightweight nonwoven barrier laminate of Catalan, wherein the meltblown layer comprises ribbon-shaped fibers in combination with non-ribbon shaped fibers, such as within the claimed range, and wherein the first layer comprises solid and ribbon-shaped filaments in combination with non-ribbon shaped round filaments, such as within the claimed range, as taught by Haggard, motivated by the desire of forming a conventional lightweight nonwoven barrier laminate suitable for use in diapers, which comprises cheaper and more available fibers, while additionally providing a balance of properties, such as filtration properties and softness, suitable for the intended application.
Regarding the claimed basis weights, Catalan teaches that the fine fiber layer has a basis weight of less than about 1.5 gsm, or about 1.0 gsm or less (Id., paragraph 0074), that the 
Alternatively, Catalan teaches that the total basis weight for the light-weight nonwoven should not exceed 45 gsm (Catalan, paragraph 0075).  As set forth above, Catalan teaches that the basis weights for each continuous filament layer may range from about 2 gsm to about 20 gsm.  It is reasonable for one of ordinary skill in the art to expect that if each of the continuous filament layer comprises a maximum basis weight of about 20 gsm, and if the total basis would should not exceed 45 gsm, then the fine fiber layer may have a basis weight of about 5 gsm.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the lightweight nonwoven laminate of Catalan, and adjusting, varying and optimizing the basis weights of the layers and the laminate, such as within the claimed ranges, motivated by the desire of forming a conventional lightweight nonwoven laminate having the desired weights suitable for the intended application, based on the totality of the teachings of Catalan.
Regarding claim 30, the prior art combination teaches depositing fine meltblown fibers on the continuous spunbond filament layer (Catalan, paragraphs 0066-0071).  Although the prior In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claims 3 and 29, the prior art combination does not appear to teach the claimed low surface tension liquid strike through flow and the claimed ratio of low surface tension liquid strike through flow to air permeability.  However, as set forth above, the prior art combination teaches a substantially similar structure and composition as the claimed invention, including pore diameter and air permeability, as the claimed invention.  Additionally, Applicants do not recite further elements which are necessarily required to meet the claimed limitations.  Therefore, it is reasonable for one of ordinary skill in the art to expect that the claimed properties naturally flow .

Claims 3 and 27-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Catalan in view of Haggard, as applied to claims 1-11, 16, 24, 29, and 30, and further in view of US Pub. No. 2004/0092900 to Hoffman.
Regarding claims 3 and 27-29, the prior art combination does not appear to teach the claimed pore size and air permeability.  However, Hoffman teaches a disposable absorbent article with a backsheet and a first topsheet and preferably a second topsheet (Hoffman, Abstract).  Hoffman teaches that the second topsheets are air-permeable to ensure comfortable wear to the user and to help reduce the risk of skin problems, wherein the topsheet has an air permeability of at least 35 Darcy/mm (Id., paragraph 0072).  Note that 1 Darcy/m is equivalent to 0.398 m/min.  Hoffman teaches that the second topsheet has uniform pore size distribution with small pores, wherein the topsheet has pores with a maximum pore size most preferably less than 25 µm (Id., paragraph 0080), and preferably a mean pore size less than 20 µm (Id., paragraph 0081).  Hoffman teaches that the topsheet comprises preferably at least two layers, one of which is a meltblown layer and another is a spunbond layer (Id., paragraph 0083), wherein preferred executions are SMS and SMMS nonwoven laminates (Id., paragraph 0084) formed from polypropylene fibers (Id., paragraph 0085).  Hoffman teaches that the second topsheet is preferably very thin, soft and compliant, preferably having a very low basis weight less than 25 g/m2 or even less than 15 g/m2 (Id., paragraph 0087).  Hoffman teaches that the second topsheet can reduce bowel movement waste leakage, whereby the second topsheet traps bowel movement (Id., paragraphs 0003, 0069).

Although the prior art combination does not appear to specifically teach that the pore size is measured at 10% of cumulative filter flow (as required by claims 27 and 28, the prior art combination teaches a substantially similar structure and composition as the claimed invention, including pore diameter.  Therefore, it is reasonable for one of ordinary skill in the art to expect that the claimed pore size measured at the claimed cumulative filter flow is either taught by the prior art combination, or naturally flows from the structure of the prior art combination.  Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicants to prove otherwise.
Regarding claims 27-29, the prior art combination does not appear to teach the claimed low surface tension liquid strike through flow and the claimed ratio of low surface tension liquid strike through flow to air permeability.  However, as set forth above, the prior art combination teaches a substantially similar structure and composition as the claimed invention, including pore diameter and air permeability, as the claimed invention.  Additionally, Applicants do not recite further elements which are necessarily required to meet the claimed limitations.  Therefore, it is .

Claims 15 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Catalan in view of Haggard, as applied to claims 1-11, 16, 24, 29, and 30 above, and further in view of US Pub. No. 2006/0141886 to Brock.
Regarding claim 15, the prior art combination teaches that the nonwoven laminate is thermally bonded to form a plurality of bond points (Catalan, paragraph 0071).  However, the prior art combination is silent as to the bond point percentage in relation to the surface area of the fabric.  Therefore, it would have been necessary and obvious to look to the prior art for conventional bond point percentages. 
Brock provides this conventional teaching, showing that it was known in the barrier art to form a spunbond/meltblown/spunbond nonwoven fabric having good softness, drape and extensibility, in addition to strength and barrier characteristics, wherein each of the layers comprise polyolefins (Brock, Abstract), and wherein the fabric has a basis weight of about 25-50 gsm (Id., paragraph 0034).  Brock teaches that the layers can be joined by heated patterned bonding rolls (Id., paragraph 0035).  Brock teaches that the area of the fabric occupied by the bonds after passage through a nip is about 5-50% of the surface area of the fabric, suitably 10-30% of the surface area, based on the desired strength characteristics and drapeability (Id., paragraph 0036).  
It would have been obvious to one of ordinary skill in the barrier laminate art at the time the invention was made to form the barrier laminate of the prior art combination, wherein the .

Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Catalan in view of Haggard, as applied to claims 1-11, 16, 24, 29, and 30 above, and further in view of US Pub. No. 2003/0129909 to Zucker.
Regarding claim 25, the prior art combination does not appear to teach that the meltblown layer comprises multiple directly adjoining meltblown sub-layers.  However, Zucker teaches a substantially similar nonwoven barrier fabric with enhanced barrier to weight performance, comprising one or more layers of nano-denier continuous filaments and at least one layer of a strong and durable substrate (Zucker, Abstract).  Zucker teaches that the substrate layer may comprise continuous filament nonwoven fabrics (Id., paragraph 0011), and that the fabric may comprise multiple barrier layers (Id., paragraph 0012).  Zucker teaches that a secondary barrier material can be meltblown (Id., paragraph 0026), wherein the secondary barrier material can comprise one or more layers of meltblown (Id., claim 10).  Zucker teaches that the fabric is enhanced by applying a secondary barrier layer provides for fewer weak points in the web at which a failure in barrier performance can occur, in addition to supporting the barrier layer structurally in the nonwoven material (Id., paragraph 0029).  Zucker teaches that the nonwoven barrier fabric is suitable for use in hygiene products such as diapers (Id., paragraph 0032).  It would have been obvious to one of ordinary skill in the barrier laminate art at the time the invention was made to form the barrier laminate of the prior art combination, wherein the 

Allowable Subject Matter
Claims 17, 18 and 20-23 appear directed to allowable subject matter, as the prior art does not appear to teach or suggest each of the claimed structural limitations, in combination with each and every claimed property.

Response to Arguments
Applicants’ arguments filed March 23, 2020, have been fully considered but they are not persuasive. Applicants argue that spunbond and meltblown fibers are distinctly different types. Although Examiner agrees that spunbond and meltlbown fibers are different, as they are formed by different methods, both are common forms of meltspinning fibers and Applicants have not established that varying the cross-section of a fiber, such as a spunbond fiber, is not similarly applicable to meltblown fibers. For example, Haggard at column 5 lines 14-24 expressly teaches that the invention of Haggard can be applied in melt blown systems. Additionally, the prior art establishes the predictable benefits of ribbon-shaped fibers, including mixing ribbon-shaped and non-ribbon-shaped fibers as desired. Therefore, since the prior art combination establishes the benefits of varying the cross-section of the fibers, one of ordinary skill would recognize that similarly modifying the cross-sections of similar fibers would lead to similar benefits.
Applicants’ arguments regarding claim 17 are persuasive, as the prior art does not appear to teach or suggest each of the claimed structural limitations, in combination with each and every claimed property.
Applicants argue that the claimed combination of features allow the ribbon-shaped meltblown fibers to more evenly lay on the ribbon-shaped spunbond fibers to provide a more two-dimensional and rigid meltblown web.  Examiner respectfully disagrees.  Although 
Applicants argue that the combination of a meltblown layer of ribbon-shaped fibers being in contact with one or both of the spunbond layers that comprise ribbon-shaped spunbond fibers is absent from the cited art, and the proposed modification is an exercise of impermissible hindsight.  Examiner respectfully disagrees.  Haggard teaches that a web formed from ribbon-shaped fibers can be coupled to non-ribbon webs or laminates in a multi-layered product, wherein the ribbon-shaped fiber web can be composed solely of ribbon-shaped fibers.  Haggard additionally teaches that the invention encompasses the use of ribbon-shaped fibers in thermobonded applications, whether mixed, laminated, or stratified (Haggard, column 14 lines 38-55).  Therefore, the prior art combination appears to teach and suggest multi-layered laminates or stratified layers of ribbon-shaped fibers.




Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/            Primary Examiner, Art Unit 1786